*558ORDER
The Disciplinary Review Board having recommended that PETER M. CERVANTES of BUSHKILL, PENNSYLVANIA, who was admitted to the bar of this State in 1976, be publicly reprimanded for his failure to pursue matters with diligence on behalf of clients, in violation of DR 7-101(A), for his misrepresentation of the status of a worker’s compensation matter, in violation of DR 1-101(A)(4), and for his failure to keep a client reasonably informed about the status of his matter, in violation of DR 7-101(A)(2),
And the Court having noted that respondent was temporarily suspended from the practice of law, with his oral consent, on January 31,1986, for his refusal to comply with a determination of the District VIII Fee Arbitration Committee,
And respondent having remained suspended from the practice of law continuously since that date,
And good cause appearing;
It is ORDERED that the report of the Disciplinary Review Board is adopted and respondent is hereby publicly reprimanded; and it is further
ORDERED that respondent’s suspension from the practice of law shall continue until the further Order of the Court; and it is further
ORDERED that any application for reinstatement by respondent shall be conditioned on the presentation of satisfactory evidence that the award of the District VIII Fee Arbitration Committee and all other claims for reimbursement of fees paid by former clients have been satisfied; and it is further
*559ORDERED that pending the further Order of the Court, respondent shall continue to be enjoined from practicing law and shall continue to comply with Guideline 23 of the regulations governing suspended attorneys; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.
WITNESS, the Honorable Robert N. Wilentz, Chief Justice, at Trenton, this 1st day of May, 1990.